Citation Nr: 1740474	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  11-13 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable disability rating for hypertension.  

2.  Entitlement to an increased disability rating greater than 10 percent for pseudofolliculitis barbae. 
 
(The issues of entitlement to various other increased ratings, in addition to entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, are addressed in two other separate Board decisions).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from October 1972 to October 1974 and from March 2003 to September 2004.  The Veteran also served in the U.S. Army Reserve from 1974 to 2010. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In January 2013, the Board remanded the appeal for further development.  The case has since been returned to the Board for appellate review.  

In March 2017, the Veteran presented testimony at a Central Office hearing at the Board's offices in Washington, DC, before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.  

The claims folder contains additional VA and private medical evidence, received after certification of the appeal in April 2016.  However, the Veteran explicitly waived his right to have the RO initially consider this evidence in an April 2017 statement from his representative.  Therefore, the Board accepts this additional evidence for inclusion in the record and consideration by the Board at this time.  See 38 C.F.R. §§ 20.800, 20.1304 (2016).   
Finally, with regard to the issue of an increased rating greater than 10 percent for pseudofolliculitis barbae, there was a stay on affected appeals for skin conditions involving topical corticosteroids under 38 C.F.R. § 4.118, Diagnostic Code 7806.  This stay was triggered by VA's disagreement with the United States Court of Appeals for Veterans Claims (Court's) decision in Johnson v. McDonald, 27 Vet. App. 497 (2016).  However, on July 14, 2017, the Federal Circuit issued an opinion that reversed the previous Court decision.  See Johnson v. Shulkin, __ F.3d __, No. 2016-2144 (Fed. Cir. July 14, 2017) (holding that the use of topical corticosteroids is not necessarily "systematic therapy" under Diagnostic Code 7806).  Therefore, VA's stay on affected appeals such as the present case has been lifted.  In short, the Board can now adjudicate the Veteran's increased rating claim for pseudofolliculitis barbae. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of an increased disability rating greater than 10 percent for pseudofolliculitis barbae, addressed in the REMAND portion of the decision below, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Effective December 15, 2008, the Veteran's service-connected hypertension has a history of diastolic pressure predominantly 100 or more with the need for continuous medication for control; however, it has not been productive of diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.


CONCLUSION OF LAW

Effective December 15, 2008, the criteria for an increased disability rating of 10 percent, but no greater, for the Veteran's service-connected hypertension are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.31, 4.104, Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant increased rating claim on appeal for hypertension.  However, the Veteran was provided adequate VCAA notice for this particular increased rating issue in December 2009 and February 2010 notice letters.    

In any event, with respect to the increased rating appeal for hypertension, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

With regard to the issue of entitlement to an increased rating greater than 10 percent for pseudofolliculitis barbae, the Board finds that further evidentiary development is needed and will be discussed in the remand below.  Therefore, an analysis regarding compliance with the VCAA for this particular increased rating issue is not required at this time.  

      
II.  Increased Rating for Hypertension

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

The Veteran's service-connected hypertension has been assigned a noncompensable (zero percent) rating pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101 (hypertensive vascular disease).  This zero percent rating has remained in effect since September 20, 2004, the day his original claim for service connection was filed.  Where the Schedule does not provide a zero percent rating, a zero percent rating shall be assigned if the requirements for a compensable rating are not met.  See 38 C.F.R. § 4.31.  

The Veteran filed an increased rating claim for his service-connected hypertension disability in May 2009.  The Veteran's entire history is reviewed when assigning a disability evaluation.  38 C.F.R. § 4.1.  However, where an increase in the disability rating is at issue, such as the present case, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board must consider whether there have been times when his hypertension disability has been more severe than at others, and rate it accordingly.  "The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart, 21 Vet. App. at 509.  

Under Diagnostic Code 7101, a 10 percent rating is assigned for hypertension with diastolic pressure (bottom number) predominantly 100 or more, or systolic pressure (top number) predominantly 160 or more.  A 10 percent rating also is the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is assigned for hypertension with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating is assigned for hypertension with diastolic pressure predominantly 120 or more.  The maximum 60 percent rating is assigned for hypertension with diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104 (2016). 

There are three notes to 38 C.F.R. § 4.104, Diagnostic Code 7101.  Note (1) provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure (i.e., bottom number) is predominantly 90 mm or greater, and isolated systolic hypertension means the systolic blood pressure (i.e., top number) is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  Note (2) requires the evaluation of hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, as part of the condition causing it rather than by a separate evaluation.  Note (3) states that hypertension should be evaluated separately from hypertensive heart disease and other types of heart disease. 

The Board emphasizes that more than one blood pressure reading is not required for evaluation purposes for rating hypertension under VA regulations.  See Gill v. Shinseki, 26 Vet. App. 386, 391 (2013) (holding that the need for a specific number of blood pressure readings over multiple days is not required for determining disability evaluation, as the need for multiple blood pressure readings pertains only to the confirmation of the existence of hypertension).

The evidence warrants an increased 10 percent rating, but no higher, for hypertension under Diagnostic Code 7101.  38 C.F.R. § 4.7.  The Veteran has a history of previous diastolic pressure predominantly 100 or more, and he requires continuous medication to keep his blood pressure down, which is supportive of a 10 percent rating under Diagnostic Code 7101.  See 38 C.F.R. § 4.104.  In addition, on occasion, even with his medication, he has exhibited elevated systolic pressure (top number) 160 or more, which is also supportive of a 10 percent rating under Diagnostic Code 7101.  Id.  For example, private and VA treatment records beginning in 2004 reveal that the Veteran began to continuously take medication (hydrochlorothiazide 25 mg) to control his high blood pressure.  In addition, VA and private treatment records during the appeal document treatment for hypertension with several elevated systolic (upper number) blood pressure readings of 160 or more - 165/80 (November 2003 Army Reserve report); 161/82 (December 2008 private report); 165/73 (December 2010 VA neurology outpatient consult); 180/90 (May 2014 INOVA hospital record); and 161/85 (February 2017 VA nursing ER note).  These readings are supportive of a higher 10 percent rating under Diagnostic Code 7101.  

As a lay person, the Veteran has also credibly stated and testified that he has a tightly controlled medical regimen for his hypertension including physician oversight, medication, diet, frequent exercise, a weight loss program, and the help of a dietician.  See August 2010 NOD; March 2017 Central Office hearing at pages 17-19.  These facts are supportive of a 10 percent rating as well, when viewing the totality of the evidence.    

There is no basis, however, for an increased rating beyond the 10 percent level for hypertension.  38 C.F.R. § 4.7.  In this regard, the probative lay and medical evidence of evidence of record does not reveal blood pressure readings with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more, which are the criteria necessary to demonstrate a 20 percent rating.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  VA treatment records, Army Reserve records, Kaiser Permanente records dated from 2004 to 2017, and the December 2009 VA examination of record, are unremarkable for blood pressure readings indicative of a 20 percent rating.  The blood pressure readings discussed above are already the highest readings in the record, and they do not support a 20 percent rating.  In fact, the Veteran has never alleged elevated blood pressure readings indicative of a 20 percent rating.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected hypertension since he last underwent a VA examination for hypertension in December 2009.  Indeed, VA and private blood pressure readings in treatment records dated from 2009 to 2017 do not reveal any worsening of the hypertension disability since that time.  In any event, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95

Lastly, throughout his appeal, the Veteran has indicated that without continuous medication, his hypertension elevates to higher levels.  On this issue, the Board acknowledges the Court's holding that VA may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  However, the Court subsequently determined that for hypertension, the plain language of Diagnostic Code 7101 contemplates the effects of medication and, thus, the Jones case is not applicable to cases involving hypertension.  McCarroll v. McDonald, 28 Vet. App. 267, 271-73 (2016).  That is, the rating criteria for hypertension already take into account the ameliorative effects of medication.  Id.  As such, the Board is not required to discuss the ameliorative effects of medication when evaluating whether the Veteran is entitled to a rating over 10 percent for hypertension.  

Accordingly, the Board finds that the evidence supports an increased disability rating of 10 percent, but no higher, for hypertension.  38 C.F.R. § 4.3.  

Based upon the guidance of Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) and 38 C.F.R. § 3.400(o)(2), the Board finds that the 10 percent rating for hypertension is factually ascertainable on December 15, 2008, which is within one year of the Veteran's May 2009 claim for increase.  See December 2008 private report (revealing elevated blood pressure reading of 161/82).  

Finally, with regard to the Veteran's increased rating claim, "[n]either the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."  See also Yancy v. McDonald, 27 Vet. App. 484, 493 (2016).


ORDER

Effective December 15, 2008, an increased 10 percent disability rating for hypertension, but no greater, is granted.   



REMAND

Before addressing the merits of the increased rating issue on appeal for pseudofolliculitis barbae at 10 percent, the Board finds that additional development of the evidence is required.

A remand is required for a more current VA skin examination to adequately rate the Veteran's service-connected pseudofolliculitis barbae disability.  The Veteran was last provided a VA skin examination in connection with his service-connected pseudofolliculitis barbae disability in December 2009, over seven eight years ago.  The Veteran has alleged that the service-connected pseudofolliculitis barbae disability has worsened since the time of the December 2009 VA skin examination.  In fact, he has specifically requested a new VA skin examination for this disability.  See March 2017 Central Office hearing testimony at pages 20-22.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, and the evidence of record is otherwise insufficient to evaluate the appeal, an additional VA examination is appropriate.   38 C.F.R. § 3.327(a) (2016).  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Therefore, the appropriate VA skin examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected pseudofolliculitis barbae disability.

Second, in the earlier January 2013 Board decision, the Board restored a 10 percent disability rating for the Veteran's service-connected pseudofolliculitis barbae, effective December 18, 2009.  However, there is no indication in the claims folder that the AOJ implemented the Board's restoration of the 10 percent rating for pseudofolliculitis barbae.  In fact, the codesheet attached to the most recent February 2016 rating decision incorrectly states the Veteran has a zero percent rating for his pseudofolliculitis barbae, effective December 18, 2009.  Upon remand, this error should be corrected by the AOJ, and a 10 percent rating should be assigned in a new rating decision.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should issue a new rating decision that implements the Board's restoration of the 10 percent rating for pseudofolliculitis barbae, effective December 18, 2009.  

(In an earlier January 2013 Board decision, the Board restored a 10 percent disability rating for the Veteran's service-connected pseudofolliculitis barbae, effective December 18, 2009.  However, there is no indication in the claims folder that the AOJ implemented the Board's restoration of the 10 percent rating for pseudofolliculitis barbae.  In fact, the codesheet attached to the most recent February 2016 rating decision incorrectly states the Veteran has a zero percent rating for his pseudofolliculitis barbae, effective December 18, 2009).

2.  The AOJ should contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any recent relevant medical records, for his service-connected pseudofolliculitis barbae skin disability.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  

All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, the AOJ should secure the appropriate VA skin examination to ascertain the current severity and manifestations of the Veteran's service-connected pseudofolliculitis barbae disability.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examination should include a statement as the effect of the Veteran's service-connected pseudofolliculitis barbae disability on the Veteran's occupational functioning and daily activities.  The appropriate DBQ for the service-connected pseudofolliculitis barbae disability should be utilized.  The explanation for all opinions expressed must be provided.  

4.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above development, the AOJ should then review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above development, the AOJ should consider all of the evidence of record and readjudicate the increased rating issue on appeal above 10 percent for a pseudofolliculitis barbae disability.  If the benefit sought is not granted, the AOJ should issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


